Lovusrs, Judge,
concurring:
I concur in the result reached in this case, on the ground that the plaintiff failed to show good cause in support of his motion to set aside the nonsuit and reinstate the case on the trial docket, but I do not agree with the statement of the law contained in the first point of the syllabus, and I respectfully dissent, from such holding.
At common law, convicts who were banished or abjured the realm, or those who entered a monastary and became a monk professed, were considered to be civilly dead.
The doctrine of civiliter mortuus was not always applied under the strict common law rule to those who were convicted- and sentenced to prison for less than life.- See 6 American and English Enc. of Law, Second Ed., page 64 et seq.; 16 Am. Jur., Death, §§§ 5, 6 and 7, I Chitty’s -Blackstone; 131; - • '
In Virginia, a sentence to prison did not of itself independently of statute involve civil death. See 1 Minor’s Institutes, pages 67 and 68. It is doubtful whether there has ever, been, either in Virginia or this State, such status as a civil death. See Branch v. Bowman, 2 Leigh 170.
*593It seems there has been a relaxation by constitutional provisions, legislation and judicial decisions of the severe doctrine of civiliter mortuus. The Constitution of this State provides: “No conviction shall work corruption of blood or forfeiture of estate.” Section 18, Article III, Constitution of West Virginia. Nevertheless, some vestiges of such doctrine remains, viz: By Section 1, Article IV, Constitution of West Virginia, a person who is under conviction of a felony is not entitled to vote. A person who is confined in the penitentiary of this or another state, or a prison of the United States for one year or more, the estate of such convict, both real and personal, may be committed by the county court of the county in which his estate or some part thereof is located, to some person as a committee to manage the estate of the convict until he is discharged from confinement or dies. Code, 28-5-33.
The constitutional provisions and the statute, Code, 28-5-33, disclose that the fact of sentence to the penitentiary for one year or more imposes certain civil disabilities on a felon so convicted. This Court, in considering the status of convicts, has held that a person under conviction and sentence to confinement in the penitentiary for one year or more, pending a writ of error issued by this Court, may not have a committee appointed until his sentence has actually begun. The right of such person to manage his property and make contracts is unaffected. Martin v. Long, 92 W. Va. 624, 115 S. E. 791. It may be noted in passing, the judgment of sentence against Long, the convict, was reversed by this Court. Webb v. County Court, 113 W. Va. 474, 168 S. E. 760, is authority for the principle that a person who has been convicted of a felony is not permanently disqualified from holding such public office, he having paid the full penalty of the law. A convict confined in the penitentiary working in a road gang outside Marshall County is not constructively confined in the penitentiary of this State. State v. Dignan, 114 W. Va. 275, 171 S. E. 527. See Dudley v. State, 55 W. Va. 472, 47 S. E. 285.
*594A person who was undergoing imprisonment for a felony, upon the restoration of his rights may prosecute an action for'injury occurring during the disability, provided it is not barred by the statute of limitation. Moss v. Hyer, 114 W. Va. 584, 172 S. E. 795.
The rule announced in the Dignan case is contrary to the rule adopted by the Supreme Court of Virginia. Ruffin v. The Commonwealth, 21 Gratt. 790. The rule in the Ruffin case seems to have been followed by the Supreme Court of Appeals of Virginia in the case of Guarantee Co. v. First Nat. Bank (Va.) 28 S. E. 909.
It is the general rule that a convict may not institute an action or suit while under a final sentence of conviction until pardoned or punished, but he may be sued by others. 21 R. C. L. 1180; 41 Am. Jur., Prisons and Prisoners, §§38 and 39.
The foregoing provides the background for the real question at issue here. The Courts’ opinion releases a convict from civil disability, though he is neither pardoned nor punished, but is at liberty on parole. This conclusion is predicated upon the fact that the convict is not actually incarcerated in prison. It may be conceded that there is some argument for that view. Nevertheless, we find no statute in this State which authorizes a restoration of civil rights of a convict on parole. Under the general rules of common law, he was not restored unless he had been pardoned or had been fully punished for the offense. Bear» ing in mind that the constitution of this state provides that such parts of the common law, as were in force when Article VIII, of ’ our Constitution, went into operation should continue to be the law of this State until altered or repealed by the legislature, Article VIII, Section 21, Constitution of West Virginia, I think there should be a statute expressly releasing a paroled convict from disability instead of a judicial decision.
This question is posed. How can the common law disability of a convict be altered or ameliorated in the absence of an enactment of a valid statute by the legislature? *595I have found no such statute. Likewise, I have found no authority from other jurisdictions which holds that the civil rights of a convict are restored to him when he is granted a parole. See 20 R. C. L. 578 and 579.
There is a substantial distinction between punishment, pardon, parole and probation. Of course, punishment, in accordance with the judgment of the Court, means that a person who has been punished has complied fully with the judgment of the Court and suffered the punishment inflicted upon him.
A person who is pardoned unconditionally is likewise discharged of all the effects of a conviction and judgment of sentence. An unconditional pardon restores his rights as well as his liberty. 20 R. C. L. 564.
A paroled prisoner enjoys his liberty outside the walls of the penitentiary, but he is subject to the direct control and conditions- of the statute authorizing his parole. 67 C. J. S., Parson, § 22-a, b. A parole is in no sense a pardon. Board of Prison Com’rs v. De Moss (Ky.) 163 S. W. 183, 187. See Summers v. State (Ala. App.) 15 So. 2d 500; 39 Am. Jur., Pardon, Reprieve and Amnesty, §§ 81, 82. A parole does not in any way alter the sentence. 39 Am. Jur., Pardon, Reprieve and Amnesty, §85. See Annotation 28 A. L. R. 947.
As to the effect of a pardon, see Annotation, 126 A. L. R. 275.
From the foregoing, I reach the conclusion that a convict sentenced for one year or more to the penitentiary who has been paroled, is not restored to his civil rights, and the disability attendant upon such convict remains in full force and effect, notwithstanding such convict may be released from actual imprisonment by parole, and therefore, I dissent from the first point of the syllabus in this case.